DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11-19 and 20 have been amended.  Claims 1-23 are pending and under consideration.
Claim Rejections Withdrawn

The rejection of claims 1-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments.

The rejection of claims  1-11 and 20-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutical combinations comprising chemotherapeutic agents consisting of (a)regorafenib, its hydrate, solvate, polymorph or pharmaceutically acceptable salt, and (b) a PD-1, PD-L1 or PD-L2 inhibitor, and methods of treating cancers of the breast, respiratory tract, brain reproductive organs, digestive tract, urinary tract, eye, liver skin, head and neck, thyroid, parathyroid and metastases thereof, does not reasonably provide enablement for pharmaceutical combinations comprising chemotherapeutic agents consisting of (a) a metabolite of regorafenib, and (b) a PD-1, PD-L1 or PD-L2 inhibitor, and methods of treating cancers of the breast, respiratory tract, brain reproductive organs, digestive tract, urinary tract, eye, liver skin, head and neck, thyroid, parathyroid and metastases thereof is withdrawn in light of applicant’s amendments.  

Claim Objections
Claim 6 is objected to because of the following informalities:  the presence of the extraneous comma between “combination” and “pack”.  Appropriate correction is required.


New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The intended use of a “medicament for treating cancer” as recited in claim 8 does not further limit the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is limited to regorafenib in a pharmaceutically acceptable carrier.  Claim 22 requires that the combination of claim 1 “additionally comprises” a variety of substances including “adsorbents” and “tablet polishing agents” which appear to be outside the scope of a pharmaceutically acceptable carrier of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 11-19 have been amended to recite that the “chemotherapeutic agents consist of” a) regorafenib…. and a pharmaceutically acceptable carrier, and b) PD-1/PD-L1(2) inhibitor and a pharmaceutically acceptable carrier.  This is unclear because the pharmaceutically acceptable carriers are not chemotherapeutic agents.  
Further the recitation of PD-L1(2) is vague and indefinite because it is unclar if PD-L1(2) is PD-L1 or PD-L2, or PD-L1 and PD-L2.
Claim 22 requires that the combination of claim 1 additionally comprises a variety of recited agents.  It is unclear if applicant is referring to part (a) of claim 1 which requires regorafenib and a pharmaceutically acceptable carrier, or if applicant is also referring to part (b) of claim 1 which requires a pharmaceutically acceptable carrier.  Further it is unclear how an “adsorbent” or “tablet polishing agent” of claim 22 is a pharmaceutically acceptable carrier. 

It is suggested that applicant delete reference to “pharmaceutically acceptable carrier” in claims 1, 11-19 for clarity because the claims are drafted to read on a combination “comprising” chemotherapeutic agents which allows for other substances within the combination with the exception of other chemotherapeutic agents which are limited to “consists of”.

All claims are rejected.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643